LAWRENCE, Judge.
Charles Trusty (Trusty) appeals an order summarily denying his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Among the numerous grounds listed in support of his motion, Trusty alleged his trial counsel was ineffective for failing to file a notice of appeal even though he asked his counsel to do so immediately after sentencing. This claim *1036creates a colorable claim of ineffective assistance of counsel, requiring reversal' and remand for either an evidentiary hearing or attachment of those portions of the record refuting Trusty’s allegation. Owens v. State, 643 So.2d 105 (Fla. 1st DCA 1994); Short v. State, 596 So.2d 502 (Fla. 1st DCA 1992); see also Gunn v. State, 612 So.2d 643 (Fla. 4th DCA 1993).
We affirm, -without discussion, the trial court’s order denying relief on all the remaining grounds listed in Trusty’s motion.
AFFIRMED in part, REVERSED in part, and REMANDED.
WEBSTER and MICKLE, JJ., concur.